UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) [X] Quarterly report pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended March 31, 2013 OR [] Transition report pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Commission File Number:0-21660 PAPA JOHN'S INTERNATIONAL, INC. (Exact name of registrant as specified in its charter) Delaware 61-1203323 (State or other jurisdiction of (I.R.S. Employer Identification incorporation or organization) number) 2002 Papa Johns Boulevard Louisville, Kentucky40299-2367 (Address of principal executive offices) (502) 261-7272 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days: Yes [X] No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [X] No[] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer[X] Accelerated filer[] Non-accelerated filer[] Smaller reporting company[] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes[] No[X] At April 30, 2013, there were outstanding 21,790,833 shares of the registrant’s common stock, par value $0.01 per share. INDEX PART I. FINANCIAL INFORMATION Page No. Item 1. Financial Statements Condensed Consolidated Balance Sheets – March 31, 2013 and December 30, 2012 2 Consolidated Statements of Income – Three Months Ended March 31, 2013 and March 25, 2012 3 Consolidated Statements of Comprehensive Income – Three Months Ended March 31, 2013 and March 25, 2012 4 Consolidated Statements of Stockholders' Equity – Three Months Ended March 31, 2013 and March 25, 2012 5 Consolidated Statements of Cash Flows – Three Months Ended March 31, 2013 and March 25, 2012 6 Notes to Condensed Consolidated Financial Statements 7 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3. Quantitative and Qualitative Disclosures About Market Risk 23 Item 4. Controls and Procedures 24 PART II. OTHER INFORMATION Item 1. Legal Proceedings 24 Item 1A. Risk Factors 24 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 25 Item 6. Exhibits 26 1 PART 1. FINANCIAL INFORMATION Item 1. Financial Statements Papa John’s International, Inc. and Subsidiaries Condensed Consolidated Balance Sheets (In thousands) March 31, 2013 December 30, 2012 (Unaudited) Assets Current assets: Cash and cash equivalents $ $ Accounts receivable, net Notes receivable, net Inventories Deferred income taxes Prepaid expenses Other current assets Total current assets Property and equipment, net Notes receivable, less current portion, net Goodwill Other assets Total assets $ $ Liabilities and stockholders’ equity Current liabilities: Accounts payable $ $ Income and other taxes payable Accrued expenses and other current liabilities Total current liabilities Deferred revenue Long-term debt Deferred income taxes Other long-term liabilities Total liabilities Redeemable noncontrolling interests Stockholders’ equity: Preferred stock - - Common stock Additional paid-in capital Accumulated other comprehensive income Retained earnings Treasury stock ) ) Total stockholders’ equity Total liabilities, redeemable noncontrolling interests and stockholders’ equity $ $ See accompanying notes. 2 Papa John's International, Inc. and Subsidiaries Consolidated Statements of Income (Unaudited) Three Months Ended (In thousands, except per share amounts) March 31, 2013 March 25, 2012 North America revenues: Domestic Company-owned restaurant sales $ $ Franchise royalties Franchise and development fees Domestic commissary sales Other sales International revenues: Royalties and franchise and development fees Restaurant and commissary sales Total revenues Costs and expenses: Domestic Company-owned restaurant expenses: Cost of sales Salaries and benefits Advertising and related costs Occupancy costs Other operating expenses Total domestic Company-owned restaurant expenses Domestic commissary and other expenses: Cost of sales Salaries and benefits Other operating expenses Total domestic commissary and other expenses International operating expenses General and administrative expenses Other general expenses Depreciation and amortization Total costs and expenses Operating income Net interest income Income before income taxes Income tax expense Net income, including redeemable noncontrolling interests Income attributable to redeemable noncontrolling interests ) ) Net income, net of redeemable noncontrolling interests $ $ Basic earnings per common share $ $ Earnings per common share - assuming dilution $ $ Basic weighted average shares outstanding Diluted weighted average shares outstanding See accompanying notes. 3 Papa John's International, Inc. and Subsidiaries Consolidated Statements of Comprehensive Income (Unaudited) Three Months Ended (In thousands) March 31, 2013 March 25, 2012 Net income, including redeemable noncontrolling interests $ $ Other comprehensive income (loss), before tax: Foreign currency translation adjustments ) Interest rate swap ) ) Other comprehensive income (loss), before tax ) Income tax effect: Foreign currency translation adjustments - Interest rate swap 44 47 Income tax effect 47 Other comprehensive income (loss), net of tax ) Comprehensive income, including redeemable noncontrolling interests Comprehensive income, redeemable noncontrolling interests ) ) Comprehensive income, net of redeemable noncontrolling interests $ $ See accompanying notes. 4 Papa John's International, Inc. and Subsidiaries Consolidated Statements of Stockholders' Equity (Unaudited) Common Accumulated Stock Additional Other Total Shares Common Paid-In Comprehensive Retained Treasury Stockholders' (In thousands) Outstanding Stock Capital Income (Loss) Earnings Stock Equity Balance at December 25, 2011 $ ) $ Comprehensive income: Net income, net of redeemable noncontrolling interests (1) - Other comprehensive income - Comprehensive income Exercise of stock options 1 - - - Tax effect of equity awards - - ) - - - ) Acquisition of Company common stock ) - ) ) Stock-based compensation expense - Issuance of restricted stock 30 - ) - - - Other - - ) - - 81 Balance at March 25, 2012 $ ) $ Balance at December 30, 2012 $ ) $ Comprehensive income: Net income, net of redeemable noncontrolling interests (1) - Other comprehensive loss - - - ) - - ) Comprehensive income Exercise of stock options 95 1 - - - Tax effect of equity awards - Acquisition of Company common stock ) - ) ) Stock-based compensation expense - Issuance of restricted stock 35 - ) - - - Other - - 21 - - 89 Balance at March 31, 2013 $ ) $ (1) Net income at March 31, 2013 and March 25, 2012 is net of $1,013 and $1,326, respectively, allocable to the redeemable noncontrolling interests for our joint venture arrangements. At March 25, 2012, the accumulated other comprehensive income of $2,060 was comprised of unrealized foreign currency translation gains of $2,163, offset by a net unrealized loss on the interest rate swap agreement of $74 and a $29 pension plan liability. At March 31, 2013, the accumulated other comprehensive income of $1,036 was comprised of unrealized foreign currency translation gains of $1,175, offset by a net unrealized loss on the interest rate swap agreement of $139. See accompanying notes. 5 Papa John's International, Inc. and Subsidiaries Consolidated Statements of Cash Flows (Unaudited) Three Months Ended (In thousands) March 31, 2013 March 25, 2012 Operating activities Net income, including redeemable noncontrolling interests $ $ Adjustments to reconcile net income to net cash provided by operating activities: Provision for uncollectible accounts and notes receivable Depreciation and amortization Deferred income taxes ) Stock-based compensation expense Excess tax benefit on equity awards ) ) Other ) Changes in operating assets and liabilities, net of acquisitions: Accounts receivable ) ) Inventories ) Prepaid expenses Other current assets ) Other assets and liabilities 38 Accounts payable ) Income and other taxes payable Accrued expenses and other current liabilities ) Deferred revenue ) Net cash provided by operating activities Investing activities Purchases of property and equipment ) ) Loans issued ) ) Repayments of loans issued Other 5 Net cash used in investing activities ) ) Financing activities Net proceeds (repayments) on line of credit facility ) Excess tax benefit on equity awards Tax payments for restricted stock issuances ) ) Proceeds from exercise of stock options Acquisition of Company common stock ) ) Contributions from redeemable noncontrolling interest holders - Distributions to redeemable noncontrolling interest holders ) - Other 82 Net cash used in financing activities ) ) Effect of exchange rate changes on cash and cash equivalents 7 Change in cash and cash equivalents Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ See accompanying notes. 6 Papa John's International, Inc. and Subsidiaries Notes to Condensed Consolidated Financial Statements (Unaudited) March 31, 2013 1. Basis of Presentation The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States (“GAAP”) for interim financial information and with the instructions to Form 10-Q and Article 10 of Regulation S-X. Accordingly, they do not include all of the information and footnotes required by GAAP for complete financial statements. In the opinion of management, all adjustments, consisting of normal recurring accruals, considered necessary for a fair presentation have been included. Operating results for the three months ended March 31, 2013 are not necessarily indicative of the results that may be expected for the fiscal year ended December 29, 2013. For further information, refer to the consolidated financial statements and footnotes thereto included in the Annual Report on Form 10-K for Papa John’s International, Inc. (referred to as the “Company”, “Papa John’s” or in the first person notations of “we”, “us” and “our”) for the year ended December 30, 2012. 2. Significant Accounting Policies Accumulated Other Comprehensive Income Effective December 31, 2012, we adopted Accounting Standards Update 2013-02, “Reporting of Amounts Reclassified Out of Accumulated Other Comprehensive Income,” on a prospective basis. The updated standard requires the reporting of reclassifications out of accumulated other comprehensive income (“AOCI”). We are required to disclose the effect of significant items reclassified out of AOCI into our consolidated statements of income either parenthetically in the consolidated statements of income for each caption impacted or in a note to the condensed consolidated financial statements. For the first quarters of 2013 and 2012, we did not have any significant amounts reclassified out of AOCI. Noncontrolling Interests The Consolidation topic of the Accounting Standards Codification (“ASC”) requires all entities to report noncontrolling interests in subsidiaries separate from the equity of the parent company. The Consolidation topic further requires that consolidated net income be reported at amounts attributable to the parent and the noncontrolling interest, rather than expensing the income attributable to the noncontrolling interest holder. Additionally, disclosures are required to clearly identify and distinguish between the interests of the parent company and the interests of the noncontrolling owners, including a disclosure on the face of the consolidated statements for income attributable to the noncontrolling interest holder. 7 Papa John’s has joint ventures in which there are redeemable noncontrolling interests, including the following as of March 31, 2013 and March 25, 2012: Number of Restaurants Restaurant Locations Papa John's Ownership Reedeemable Noncontrolling Interest Ownership March 31, 2013 Star Papa, LP 78 Texas 51% 49% Colonel's Limited, LLC 52 Maryland and Virginia 70% 30% PJ Minnesota, LLC 30 Minnesota 80% 20% PJ Denver, LLC 23 Colorado 60% 40% March 25, 2012 Star Papa, LP 76 Texas 51% 49% Colonel's Limited, LLC 52 Maryland and Virginia 70% 30% The income before income taxes attributable to the joint ventures for the three months ended March 31, 2013 and March 25, 2012 was as follows (in thousands): March 31, March 25, Papa John's International, Inc. $ $ Redeemable noncontrolling interests Total income before income taxes $ $ The Colonel’s Limited, LLC agreement contains a mandatory redemption clause and, accordingly, the Company has recorded this noncontrolling interest as a liability at its redemption value in other long-term liabilities. The redemption value is adjusted at each reporting date and any change is recorded in net interest income. As part of the other joint venture agreements, the noncontrolling interest holders maintain the option to require the Company to purchase their interests. Since redemption of the noncontrolling interests is outside of the Company’s control, the noncontrolling interests are presented in the caption “Redeemable noncontrolling interests” in the consolidated balance sheets and include the following joint ventures: ● The Star Papa, LP agreement contains a redemption feature that is not currently redeemable, but it is probable to become redeemable in the future. Due to specific valuation provisions contained in the agreement, this noncontrolling interest has been recorded at its carrying value. ● The PJ Minnesota, LLC and PJ Denver, LLC agreements contain redemption features that are currently redeemable and, therefore, these noncontrolling interests have been recorded at their current redemption values, which approximate their carrying values. The total of the mandatorily redeemable noncontrolling interest and the redeemable noncontrolling interest holders’ equity was $17.8 million as of March 31, 2013 and $18.2 million as of December 30, 2012. Deferred Income Tax Accounts and Tax Reserves We are subject to income taxes in the United States and several foreign jurisdictions. Significant judgment is required in determining our provision for income taxes and the related assets and liabilities. The provision for income taxes includes income taxes paid, currently payable or receivable and those deferred. We use an estimated annual effective rate based on expected annual income to determine our quarterly provision for income taxes. Discrete items are recorded in the quarter in which they occur. 8 Deferred tax assets and liabilities are determined based on differences between financial reporting and tax basis of assets and liabilities, and are measured using enacted tax rates and laws that are expected to be in effect when the differences reverse. Deferred tax assets are also recognized for the estimated future effects of tax loss carryforwards. The effect on deferred taxes of changes in tax rates is recognized in the period in which the new tax is enacted. As a result, our effective tax rate may fluctuate. Valuation allowances are established when necessary on a jurisdictional basis to reduce deferred tax assets to the amounts we expect to realize. As of March 31, 2013, we had a net deferred tax liability of approximately $2.1 million. Tax authorities periodically audit the Company. We record reserves and related interest and penalties for identified exposures as income tax expense. We evaluate these issues on a quarterly basis to adjust for events, such as statute of limitations expirations, court rulings or audit settlements, which may impact our ultimate payment for such exposures. Fair Value Measurements and Disclosures The Company is required to determine the fair value of financial assets and liabilities based on the price that would be received to sell the asset or paid to transfer the liability to a market participant. Fair value is a market-based measurement, not an entity specific measurement. Assets and liabilities carried at fair value are required to be classified and disclosed in one of the following categories: ● Level 1: Quoted market prices in active markets for identical assets or liabilities. ● Level 2: Observable market-based inputs or unobservable inputs that are corroborated by market data. ● Level 3: Unobservable inputs that are not corroborated by market data. Our financial assets and liabilities that were measured at fair value on a recurring basis as of March 31, 2013 and December 30, 2012 are as follows (in thousands): Carrying Fair Value Measurements Value Level 1 Level 2 Level 3 March 31, 2013 Financial assets: Cash surrender value of life insurance policies * $ $ $
